Title: From George Washington to Joseph Jones, 14 December 1782
From: Washington, George
To: Jones, Joseph


                        
                            Dear Sir,
                            Newburgh 14th Decr 1782.
                        
                        In the course of a few days Congress will, I expect, receive an Address from the Army on the Subject of their
                            grievances.
                        This Address, tho’ couched in very respectful terms, is one of those things which tho’ unpleasing, is just now
                            unavoidable. for I was very apprehensive once, that matters would have taken a more unfavourable turn, from the variety of
                            discontents which prevailed at this time. The temper of the Army is much soured, and has become more irritable than at any
                            period since the commencement of the War. This consideration alone prevented me (for every thing else seemed to be in a
                            state of inactivity, & almost tranquility) from requesting leave to spend this Winter in Virginia, that I might give some
                            attention to my long neglected private concerns.
                        The dissatisfactions of the Army had arisen to a great & alarming height, & combinations
                            among the Officers to resign in a body—at given periods—were beginning to take place, when by some address & management their resolutions have been converted into the form in which they will now appear before Congress—What that
                            Honble Body can, or will do in the matter, does not belong to me to determine; but policy in my opinion should dictate
                            soothing measures, as it is an uncontrovertible fact, that no part of the community has undergone equal hardships, and
                            borne them with the same patience and fortitude that the Army has done. Hitherto the Officers have stood between the
                            lower order of the Soldiery & the public, & in more instances than one have quelled, at the hazard of their lives, very dangerous Mutinies—but if their discontents should be suffered to rise equally high, I know not what the
                            consequences may be.
                        The spirit of enthusiasm which overcame every thing at first, is now done away—it is idle therefore to
                            expect more from Military Men than from those discharging the Civil Offices of Government—If both were to fare
                            equally alike with respect to the emoluments of Office, I would answer for it that the Military character should not be
                            the first to complain. but it is an inviduous distinction, and one that will not stand the test of reason or policy, that
                            one set should receive all, and the other no part (or that which is next to it) of their pay; In a word, the experiment is
                            dangerous, and tho’ if should succeed, would only prove that the one is actuated by more Zeal than the other—not that they have
                            less occasion for their money. I am with sincere esteem & regard Dr Sir Yr Most Obedt & Hble Servt
                        
                            Go: Washington
                        
                    The ending, in square brackets, is taken from the draft.